UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 7, 2014 NCR CORPORATION (Exact Name of Registrant Specified in Charter) Maryland 001-00395 31-0387920 (State or Other Jurisdiction of Incorporation) Commission File Number (I.R.S. Employer Identification No.) 3097 Satellite Boulevard Duluth, GA 30096 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (937)445-5000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240, 14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240, 13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Jennifer M. Daniels, Senior Vice President, General Counseland Secretary, has notified NCR Corporation (“NCR”) of her decision to resign from NCR effective October 31, 2014 to pursue another opportunity at Colgate-Palmolive Company.Bill Nuti, Chairman, Chief Executive Officer and President of NCR said “On behalf of our Board of Directors, stockholders and employees, we thank Jennifer for her service to NCR and wish her all the best on the next step in her career.” NCR Corporation Dated: October 14, 2014 By: /s/Jennifer M. Daniels Name: Jennifer M. Daniels Title: Senior Vice President, General Counsel and Secretary
